Case 1:21-cv-00576-JMS-DLP Document 1 Filed 03/10/21 Page 1 of 4 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

KATIE B. CRAFT,                                )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Cause No. 1:21-cv-00576
                                               )
NATIONAL RAILROAD PASSENGER                    )
CORPORATION d/b/a AMTRAK,                      )
                                               )
               Defendant.                      )


                                  NOTICE OF REMOVAL

       Defendant National Railroad Passenger Corporation d/b/a Amtrak, by counsel, hereby gives

notice to the United States District Court for the Southern District of Indiana, Indianapolis Division,

of the removal of this action from the Marion Superior Court, and respectfully shows the Court that:

       1.      On, September 11, 2020, a civil action was commenced and is pending in the

Superior Court of Marion County in Indianapolis, Indiana, a State Court, in which Katie B. Craft

is the Plaintiff. This action is designated as 49D05-2009-CT-031384 in the Marion Superior Court.

       2.      Plaintiff’s action against National Railroad Passenger Corporation d/b/a Amtrak

was commenced by the filing of Plaintiff’s Complaint on September 11, 2020. The Clerk of the

Marion Superior Court issued a “Summons for Service by Certified Mail” on September 11, 2020,

but Plaintiff failed to serve the Summons at that time.

       3.      The Clerk of the Marion Superior Court issued a new “Summons for Service by

Certified Mail” on January 20, 2021, but Plaintiff again failed to serve the Summons at that time.

       4.      Plaintiff finally served the Summons by certified mail on Thursday, March 4, 2021,

and Amtrak’s Beech Grove facility received the Summons on Monday, March 8, 2021.
Case 1:21-cv-00576-JMS-DLP Document 1 Filed 03/10/21 Page 2 of 4 PageID #: 2




        5.      However, Plaintiff did not serve a copy of the Complaint with the Summons

received on March 8, 2021, as required by Rule 4.6(C) of the Indiana Rules of Trial Procedure.

        6.      Amtrak has not received service of a copy of the Complaint at any time since

Plaintiff commenced this action on September 11, 2020.

        7.      Although Plaintiff has failed to serve the Complaint as required by Indiana Trial

Rule 4.6(C), Amtrak requested that the undersigned attorney obtain a copy of the Complaint from

the online electronic docket.

        8.      Not more than thirty (30) days have elapsed since Amtrak received the Summons

from Plaintiff on March 8, 2021, and the Complaint from the undersigned on March 9, 2021.

        9.      In compliance with 28 U.S.C. § 1446(a), copies of all process and pleadings in this

action are attached as Exhibit A.

        10.     Plaintiff’s action seeks damages in connection with an incident on September 2, 2019,

in which Plaintiff Katie B. Craft alleges that she slipped and fell when exiting an Amtrak train at

350 South Illinois Street in Indianapolis, Indiana. Plaintiff alleges that she “sustained bodily injuries

resulting in extensive medical treatment and expenses, chronic pain, mental anguish, loss of

enjoyment of life, and other damages” as a result of this incident.

        11.     This Court has jurisdiction over this action because Defendant National Railroad

Passenger Corporation was created by an Act of Congress, 49 U.S.C. § 24101 et seq., and more than

one-half of its capital stock is owned by the United States Government. See 28 U.S.C. § 1349.

        12.     Pursuant to 28 U.S.C. §§ 1331 and 1349, this is a civil action over which this Court

has original jurisdiction and which may be removed to this Court by Defendant National Railroad

Passenger Corporation under the authority of 28 U.S.C. §§ 1441 and 1446.


                                                  -2-
Case 1:21-cv-00576-JMS-DLP Document 1 Filed 03/10/21 Page 3 of 4 PageID #: 3




       13.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(a) and 94(b)(1), as a

substantial part of the events giving rise to Plaintiff’s claims against Amtrak occurred in Marion

County, Indiana.

       14.     A civil cover sheet (JS 44) is attached as Exhibit B hereto, and the filing fee is

electronically submitted herewith.

       WHEREFORE, the Defendant, National Railroad Passenger Corporation d/b/a Amtrak,

respectfully requests that the United States District Court for the Southern District of Indiana,

Indianapolis Division, assume jurisdiction of this matter as an action properly removed thereto.


                                             Respectfully submitted,


                                               /s/ David A. Locke
                                             David A. Locke (E-mail: dal@stuartlaw.com)
                                             STUART & BRANIGIN LLP
                                             300 Main Street, Suite 900
                                             P.O. Box 1010
                                             Lafayette, IN 47902-1010
                                             Telephone: (765) 423-1561
                                             Facsimile: (765) 742-8175
                                             Attorneys for Defendant National Railroad Passenger
                                             Corporation d/b/a Amtrak




                                               -3-
Case 1:21-cv-00576-JMS-DLP Document 1 Filed 03/10/21 Page 4 of 4 PageID #: 4




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 10th day of March, 2021, a copy of the foregoing document was
electronically filed with the Clerk of the Court using the CM/ECF system. Parties may access this
filing through the Court’s CM/ECF system. Notice of this filing will be sent to the following via
email attachment:

            Lewis S. Wooten
            Wooten Hoy, LLC
            13 N. State Street
            Greenfield, IN 46140
            lewis@wootonhoylaw.com

                                                      /s/ David A. Locke
                                                     David A. Locke


1364850.1




                                               -4-
